                                                                       Case 2:19-ap-01048-ER              Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                                                                                                          Main Document     Page 1 of 33


                                                                        1 Steven F. Werth (CA Bar No. 205434)
                                                                            swerth@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Attorneys for Plaintiff
                                                                        6 Elissa D. Miller, Chapter 7 Trustee

                                                                        7

                                                                        8                                 UNITED STATES BANKRUPTCY COURT

                                                                        9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                       10                                         LOS ANGELES DIVISION
  A Professional Corporation




                                                                       11 In re                                                Case No. 2:18-bk-21480-ER
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 ROSA HUONG DUONG,                                    Chapter 7

                                                                       13                    Debtor.                           Adv. No.

                                                                       14                                                      COMPLAINT FOR (1) AVOIDANCE AND
                                                                            ELISSA D. MILLER, Chapter 7 Trustee,               RECOVERY OF FRAUDULENT
SulmeyerKupetz,




                                                                       15                                                      CONVEYANCE PURSUANT TO 11 U.S.C.
                                                                                             Plaintiff,                        §§ 544, 548, AND 550, (2) ALTER EGO,
                                                                       16                                                      AND (3) CONSPIRACY TO COMMIT
                                                                                     vs.                                       FRAUDULENT TRANSFER
                                                                       17
                                                                          MIK H. MAI, an individual, DLMRT
                                                                       18 CORPORATION INC., a California                       DATE: [To Be Set By Summons]
                                                                          corporation, ROSA HUONG DUONG, an                    TIME: [To Be Set By Summons]
                                                                       19 individual, and PIER DUONG, an individual,           PLACE: Courtroom 1668
                                                                                                                                      U.S. Bankruptcy Court
                                                                       20                                                             255 E. Temple Street
                                                                                             Defendants.                              Los Angeles, CA 90012
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            SFW\ 2658203v5
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                  Desc
                                                                                                      Main Document     Page 2 of 33


                                                                        1            For her "Complaint For (1) Avoidance And Recovery Of Fraudulent Conveyance Pursuant

                                                                        2 To 11 U.S.C. §§ 544, 548, And 550, (2) Alter Ego, And (3) Conspiracy To Commit Fraudulent

                                                                        3 Transfer (the "Complaint"), plaintiff Elissa D. Miller (“Plaintiff”), the duly appointed, qualified,

                                                                        4 and acting chapter 7 trustee of the bankruptcy estate of Rosa Huong Duong, the above-captioned

                                                                        5 debtor (the “Debtor”), hereby alleges as follows:

                                                                        6         STATEMENT OF JURISDICTION, NATURE OF PROCEEDING, AND VENUE

                                                                        7            1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 157(b)(1) and

                                                                        8 1334(a). This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (H), and (O). This

                                                                        9 action is a proceeding arising in and/or related to the bankruptcy case of In re Rosa Huong
                                                                       10 Duong, Bk Case No. 2:18-bk-21480-ER (the “Bankruptcy Case”), which is a case under chapter 7
  A Professional Corporation




                                                                       11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq., (the “Bankruptcy Code”), and which
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 is pending in the United States Bankruptcy Court for the Central District of California, Los

                                                                       13 Angeles Division (the “Bankruptcy Court” or “Court”). Regardless of whether this proceeding is

                                                                       14 core, non-core, or otherwise, Plaintiff consents to the entry of a final order and judgment by the
SulmeyerKupetz,




                                                                       15 Bankruptcy Court.

                                                                       16            2.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a).
                                                                       17                                                  PARTIES

                                                                       18            3.      Plaintiff is the duly appointed, qualified, and acting chapter 7 trustee of the

                                                                       19 Debtor’s bankruptcy estate (the “Estate”). Plaintiff brings this action solely in her capacity as the

                                                                       20 chapter 7 trustee. To the extent that Plaintiff hereby asserts claims under 11 U.S.C. § 544(b),

                                                                       21 Plaintiff is informed and believes and, on that basis alleges thereon, that there exists in this case

                                                                       22 one or more creditors holding unsecured claims allowable under 11 U.S.C. § 502 or that are not

                                                                       23 allowable only under 11 U.S.C. § 502(e) who could have avoided the transfer or obligations under

                                                                       24 California or other applicable law before the Debtor's petition was filed.

                                                                       25            4.      Plaintiff was appointed after the filing of the Bankruptcy Case. As a result,

                                                                       26 Plaintiff may not have personal knowledge of certain facts alleged in this Complaint that occurred

                                                                       27 prior to his appointment and, to the extent that is the case, Plaintiff alleges all such facts on

                                                                       28 information and belief. To the extent Plaintiff may not have personal knowledge of any other


                                                                            SFW\ 2658203v5                                      2
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49               Desc
                                                                                                      Main Document     Page 3 of 33


                                                                        1 facts alleged herein, whether relating to acts and events before or after his appointment, all such

                                                                        2 facts are alleged on information and belief. Plaintiff reserves the right to amend this Complaint to

                                                                        3 allege additional claims against one or more of the above-captioned defendants, to challenge,

                                                                        4 avoid, and/or recover transfers other than and in addition to those alleged in this Complaint, to

                                                                        5 name additional defendants, and to otherwise amend this Complaint.

                                                                        6            5.      Plaintiff is informed and believes, and based thereon alleges, that defendant Mik

                                                                        7 H. Mai ("Mr. Mai"), is an individual residing in the State of California, in the County of Los

                                                                        8 Angeles, in this judicial district. At all relevant times, Mr. Mai was a person for whose benefit

                                                                        9 the recoverable transfers alleged in this Complaint were made; and/or an immediate or mediate
                                                                       10 transferee of such recoverable transfers.
  A Professional Corporation




                                                                       11            6.      Plaintiff is informed and believes, and based thereon alleges, that defendant
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 DLMRT Corporation, Inc. ("DLMRT"), is a California corporation authorized to do, and doing

                                                                       13 business in the State of California. Plaintiff is informed and believes, and based thereon alleges,

                                                                       14 that from June 13, 2017 to December 26, 2017, Debtor was the President, Chief Executive
SulmeyerKupetz,




                                                                       15 Officer, Secretary, Chief Financial Officer, and Agent For Service Of Process of DLMRT.

                                                                       16 Plaintiff is further informed and believes, and based thereon alleges, that on and after December

                                                                       17 26, 2017, Debtor was the Agent For Service Of Process of DLMRT.

                                                                       18            7.      Plaintiff is informed and believes, and based thereon alleges, that defendant Rosa
                                                                       19 Huong Duong is an individual residing in the State of California, in the County of Los Angeles, in

                                                                       20 this judicial district and is the Debtor in the instant bankruptcy case. At all relevant times, the

                                                                       21 Debtor was a person for whose benefit the recoverable transfers alleged in this Complaint were

                                                                       22 made; and/or an immediate or mediate transferee of such recoverable transfers.

                                                                       23            8.       Plaintiff is informed and believes, and based thereon alleges, that defendant Pier
                                                                       24 Duong ("Mr. Duong"), is an individual residing in the State of California, in the County of Los

                                                                       25 Angeles, in this judicial district. Plaintiff is informed and believes, and based thereon alleges, that

                                                                       26 Mr. Duong is the brother of the Debtor. Plaintiff is further informed and believes, and based

                                                                       27 thereon alleges, that on and after December 26, 2017, Mr. Duong was the Chief Executive Officer

                                                                       28 of DLMRT.


                                                                            SFW\ 2658203v5                                     3
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                Desc
                                                                                                      Main Document     Page 4 of 33


                                                                        1                    ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

                                                                        2            9.      Plaintiff is informed and believes, and based thereon alleges, that on or about

                                                                        3 September 6, 2005, the Debtor purchased the real property located at 8809 E. Fairview Avenue,

                                                                        4 San Gabriel, California 91775, APN 5379-038-012 (the "Property") for $830,000.

                                                                        5            10.     The Property is located in Los Angeles County.

                                                                        6            11.     Plaintiff is informed and believes, and based thereon alleges, that the Property is

                                                                        7 improved with two residential units.

                                                                        8            12.     Plaintiff is informed and believes, and based thereon alleges, that in connection

                                                                        9 with Debtor's purchase of the Property, New Century Mortgage Corp. loaned the Debtor $616,000
                                                                       10 and, as consideration, obtained a First Trust Deed on the Property in the amount of $616,000.
  A Professional Corporation




                                                                       11            13.     Plaintiff is informed and believes, and based thereon alleges, that in connection
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 with Debtor's purchase of the Property, New Century Mortgage Corp. loaned the Debtor an

                                                                       13 additional $154,000 and obtained a Second Trust Deed on the Property, in the amount of

                                                                       14 $154,000.
SulmeyerKupetz,




                                                                       15            14.     Plaintiff is informed by Mr. Mai that on September 23, 2013, Mr. Mai wrote a
                                                                       16 check to the Debtor in the amount of $50,000.

                                                                       17            15.     Plaintiff is informed by Mr. Mai that on October 22, 2013, Mr. Mai wrote a
                                                                       18 cashier's check to the Debtor in the amount of $49,800.

                                                                       19            16.     Plaintiff is informed by Mr. Mai that on October 23, 2013, Mr. Mai wrote a check
                                                                       20 to the Debtor, which the Debtor endorsed, in the amount of $9,000.

                                                                       21            17.     Plaintiff is informed by Mr. Mai that on October 24, 2013, Mr. Mai wrote a check
                                                                       22 to the Debtor in the amount of $13,000.

                                                                       23            18.     Plaintiff is informed by Mr. Mai that on October 24, 2013, Mr. Mai wrote a check
                                                                       24 to the Debtor in the amount of $9,500.

                                                                       25            19.     Plaintiff is informed by Mr. Mai that on October 24, 2013, Mr. Mai transferred
                                                                       26 $10,000 to the Debtor.

                                                                       27            20.     Plaintiff is informed by Mr. Mai that on November 5, 2013, Mr. Mai wrote a check
                                                                       28 to the Debtor, which the Debtor endorsed, in the amount of $9,560.


                                                                            SFW\ 2658203v5                                     4
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                Desc
                                                                                                      Main Document     Page 5 of 33


                                                                        1            21.     Plaintiff is informed by Mr. Mai that on November 11, 2013, Mr. Mai wrote a

                                                                        2 check to the Debtor, which the Debtor endorsed, in the amount of $9,640.

                                                                        3            22.     Plaintiff is informed by Mr. Mai that on November 22, 2013, Mr. Mai transferred

                                                                        4 $9,000 to the Debtor.

                                                                        5            23.     The aggregate amount of the purported payments by Mr. Mai identified in

                                                                        6 paragraphs 14 through 22, including to non-debtors, is $174,100.

                                                                        7            24.     Plaintiff is informed and believes, and based thereon alleges, that at no time did

                                                                        8 Mr. Mai make any transfers to the Debtor other than those purportedly made as identified in

                                                                        9 paragraphs 14 through 22 above.
                                                                       10            25.     Plaintiff is informed and believes, and based thereon alleges, that Debtor at no time
  A Professional Corporation




                                                                       11 entered into any agreement to repay Mr. Mai the amounts identified in paragraphs 14 through 22.
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12            26.     Plaintiff is informed and believes, and based thereon alleges, that on October 12,
                                                                       13 2016, Mr. Mai recorded a Deed of Trust against the Property in the amount of $800,000 as

                                                                       14 Document No. 20161248275 (the "October 2016 Deed Of Trust"). A true and correct copy of the
SulmeyerKupetz,




                                                                       15 October 2016 Deed Of Trust is attached hereto as Exhibit 1.

                                                                       16            27.     Plaintiff is informed and believes, and based thereon alleges, that on May 26,
                                                                       17 2017, Articles of Incorporation were filed with the Secretary of State, State of California, on

                                                                       18 behalf of DLMRT (the "Articles"). The Articles reflect that Debtor is the sole director of the

                                                                       19 DLMRT. A true and correct copy of the Articles is attached hereto as Exhibit 2.

                                                                       20            28.     Plaintiff is informed and believes, and based thereon alleges, that on June 13,
                                                                       21 2017, an unsigned Statement of Information was filed with the Secretary of State, State of

                                                                       22 California, on behalf of DLMRT (the "June 2017 Statement"). The June 2017 Statement reflects

                                                                       23 that the President, Chief Executive Officer, Secretary, Chief Financial Officer, And Agent for

                                                                       24 Service of Process for DLMRT was the Debtor. A true and correct copy of the June 2017

                                                                       25 Statement is attached hereto as Exhibit 3.

                                                                       26            29.     Plaintiff is informed and believes, and based thereon alleges, that on December
                                                                       27 26, 2017, an unsigned Statement of Information was filed with the Secretary of State, State of

                                                                       28 California, on behalf of DLMRT (the "December 2017 Statement"). The December 2017


                                                                            SFW\ 2658203v5                                     5
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                Desc
                                                                                                      Main Document     Page 6 of 33


                                                                        1 Statement reflects that the President, Chief Executive Officer, and Secretary for DLMRT was Mr.

                                                                        2 Duong. The December 2017 Statement reflects that the Debtor remained the Agent for Service of

                                                                        3 Process of DLMRT. A true and correct copy of the December 2017 Statement is attached hereto

                                                                        4 as Exhibit 4.

                                                                        5            30.     The December 2017 Statement indicates that the address of DLMRT is 9567

                                                                        6 Garvey Ave., Suite 5, South El Monte, California, 91733.

                                                                        7            31.     Plaintiff is informed and believes, and based thereon alleges, that on or about

                                                                        8 February 14, 2018, Debtor executed a Deed in Lieu of Foreclosure in favor of Mr. Mai,

                                                                        9 purportedly to satisfy $1,800,000 in unpaid debt (the "Deed In Lieu"). Attached hereto as Exhibit
                                                                       10 5 is a true and correct copy of the Deed In Lieu.
  A Professional Corporation




                                                                       11            32.     Plaintiff is informed and believes, and based thereon alleges, that the Deed In Lieu
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 was recorded with the Los Angeles County Recorder's Office on February 20, 2018, as Document

                                                                       13 No. 20180166041.

                                                                       14            33.     Plaintiff is informed and believes, and based thereon alleges, that on or about
SulmeyerKupetz,




                                                                       15 February 22, 2018, Mr. Mai executed a Grant Deed pursuant to which he transferred his interest

                                                                       16 in the Property to DLMRT (the "February 2018 Grant Deed"). Attached hereto as Exhibit 6 is a

                                                                       17 true and correct copy of the February 2018 Grant Deed.

                                                                       18            34.     On the face of the February 2018 Grant Deed it states that "this is a bonafide gift
                                                                       19 and the grantor received nothing in return, R&T 11911."

                                                                       20            35.     On September 28, 2018, the Debtor commenced the above-captioned bankruptcy
                                                                       21 case.

                                                                       22            36.     The Debtor's Statement Of Financial Affairs filed in this bankruptcy case on
                                                                       23 November 15, 2018 [Docket No. 10] (the "SOFA") states, on Page 5, paragraph 18, "Debtor did a

                                                                       24 Deed in Lieu to a 3rd party. Property was upside down at the time of the transfer. Debtor did not

                                                                       25 receive any funds."

                                                                       26            37.     The SOFA states, on Page 5, paragraph 18, that Mr. Mai's address is 9567 East

                                                                       27 Garvey Avenue, #5, South El Monte, CA 91733 – the same address as that identified for DLMRT

                                                                       28 in the December 17 Statement.


                                                                            SFW\ 2658203v5                                     6
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                Desc
                                                                                                      Main Document     Page 7 of 33


                                                                        1            38.     Plaintiff is informed and believes, and based thereon alleges, that the Debtor is

                                                                        2 currently leasing the two residential units on the Property to third parties.

                                                                        3            39.     The Deed In Lieu and the February 2018 Grant Deed (collectively, the "Transfer")

                                                                        4 effectuated a transfer of the Property from the Debtor to an insider of the Debtor.

                                                                        5                                      FIRST CLAIM FOR RELIEF

                                                                        6       (For Avoidance And Recovery Of The Transfer As Intentionally Fraudulent Transfer

                                                                        7   Pursuant To 11 U.S.C. § 544(b) and 550(a) and Cal. Civil Code § 3439.04(a)(1)) and 3439.07

                                                                        8            40.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                        9 contained in paragraphs 1 through 39 of this Complaint as though set forth in full.
                                                                       10            41.     Plaintiff is informed and believes, and based thereon alleges, that during the four
  A Professional Corporation




                                                                       11 (4) year period preceding the Petition Date, the Transfer was made to or for the benefit of Mr.
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 Mai, DLMRT, Mr. Duong, and the Debtor, as the Debtor was the director of DLMRT at all

                                                                       13 relevant times.

                                                                       14            42.     Plaintiff is informed and believes, and based thereon alleges, that the Transfer was
SulmeyerKupetz,




                                                                       15 made with the actual intent to hinder, delay and/or defraud Debtor's creditors in that, among other

                                                                       16 things,

                                                                       17                    a.     prior to recording the October 2016 Deed Of Trust against the Property in
                                                                       18 the amount of $800,000, Mr. Mai had transferred to the Debtor funds no greater than $169,500 in

                                                                       19 total;

                                                                       20                    b.     at no time did the Debtor enter into any agreement with Mr. Mai to repay
                                                                       21 the monies transferred to the Debtor by Mr. Mai;

                                                                       22                    c.     the SOFA states that Mr. Mai's relationship to the Debtor is that of a "3rd
                                                                       23 Party," however Mr. Mai's address is the same address as DLMRT, and Mr. Mai is identified in

                                                                       24 no filing with the California Secretary of State as an officer, director, or agent of DLMRT;

                                                                       25                    d.     the value of the consideration received by the Debtor from Mr. Mai was not

                                                                       26 reasonably equivalent to the value of the Property at the time of the Transfer;

                                                                       27                    e.     Mr. Mai, upon recording the Deed In Lieu, two days later transferred title

                                                                       28 to the Property to DLMRT for no consideration;


                                                                            SFW\ 2658203v5                                     7
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                 Desc
                                                                                                      Main Document     Page 8 of 33


                                                                        1                    f.     at all relevant times, either the Debtor or her brother Mr. Duong have

                                                                        2 owned and controlled DLMRT. and as such, the effect of the Transfer was to transfer of the

                                                                        3 Property to an insider of the Debtor;

                                                                        4                    g.     the Transfer effectuated a transfer of substantially all of the Debtor’s assets;

                                                                        5                    h.     the Debtor retained possession or control of the Property after the Transfer;

                                                                        6                    i.     the Debtor transferred essential assets to a lienor that transferred the assets

                                                                        7 to an insider of the Debtor;

                                                                        8                    j.     the Debtor was insolvent at the time of the Transfer or became insolvent as

                                                                        9 a result of or shortly after the Transfer; and
                                                                       10                    k.     the Transfer occurred after the Debtor incurred substantial debt.
  A Professional Corporation




                                                                       11            43.     At all relevant times, the Transfer was voidable under California Civil Code
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 §§ 3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured claims against

                                                                       13 the Debtor that were and are allowable against the estate under 11 U.S.C. § 502 or that were and

                                                                       14 are not allowable only under 11 U.S.C. § 502(e). These creditors include, without limitation,
SulmeyerKupetz,




                                                                       15 those creditors who are listed in the Debtor’s schedules as holding undisputed claims or who have

                                                                       16 filed proofs of claim against the Debtor's estate.

                                                                       17            44.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §544(b) and 550(a)
                                                                       18 that the Transfer is avoided.

                                                                       19                                     SECOND CLAIM FOR RELIEF

                                                                       20    (For Avoidance And Recovery Of The Transfer Pursuant To 11 U.S.C. § 544(b) and 550(a)

                                                                       21             and Cal. Civil Code § 3439.04(a)(2) or 3439.05 and California Civil Code §3439.07)

                                                                       22            45.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                       23 contained in paragraphs 1 through 44 of this Complaint as though set forth in full.

                                                                       24            46.     The Transfer occurred within four years of the Petition Date.

                                                                       25            47.     Plaintiff is informed and believes, and based thereon alleges, that at the time of the

                                                                       26 Transfer, the Debtor: (i) was engaged in or was about to be engaged in a business or a transaction

                                                                       27 for which the remaining assets of the Debtor were unreasonably small in relation to the business

                                                                       28 or transaction; (ii) intended to incur, or believed or reasonably should have believed that she


                                                                            SFW\ 2658203v5                                     8
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                 Desc
                                                                                                      Main Document     Page 9 of 33


                                                                        1 would incur, debts beyond her ability to pay as they became due; or (iii) the Debtor was insolvent

                                                                        2 or became insolvent as a result of the Transfer.

                                                                        3            48.     At all relevant times, the Transfer was voidable under California Civil Code

                                                                        4 §§ 3439.04(a)(2) or 3439.05 and California Civil Code § 3439.07 by one or more creditors who

                                                                        5 held and hold unsecured claims against the Debtor that were and are allowable against their

                                                                        6 estates under 11 U.S.C. § 502 or that were and are not allowable only under 11 U.S.C. § 502(e).

                                                                        7 These creditors include, without limitation, those creditors who are listed in the Debtor’s

                                                                        8 schedules as holding undisputed claims or who have filed proofs of claim against the Debtor's

                                                                        9 estate.
                                                                       10            49.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 544(b) and 550(a)
  A Professional Corporation




                                                                       11 that the Transfer is avoided.
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12                                      THIRD CLAIM FOR RELIEF

                                                                       13                           (Avoidance And Recovery Of Fraudulent Transfer

                                                                       14                           Pursuant To 11 U.S.C. §§ 548(a)(1)(A) and 550(a))
SulmeyerKupetz,




                                                                       15            50.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                       16 contained in paragraphs 1 through 49 of this Complaint as though set forth in full.

                                                                       17            51.     Plaintiff is informed and believes, and on that basis alleges thereon, that during the

                                                                       18 two (2) year period preceding the Petition Date, the Debtor made the Transfer for the benefit of

                                                                       19 Mr. Mai, DLMRT, Mr. Duong, and/or herself.

                                                                       20            52.     The Transfer was made by the Debtor with the actual intent to hinder, delay or

                                                                       21 defraud the Debtor's creditors.

                                                                       22            53.     The Transfer was made by the Debtor to or for the benefit of Mr. Mai, DLMRT,

                                                                       23 Mr. Duong, and/or herself, who did not provide the Debtor with reasonably equivalent value

                                                                       24 and/or did not take such transfer in good faith.

                                                                       25            54.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 548(a)(1)(A) and

                                                                       26 550(a) that the Transfer is avoided.

                                                                       27

                                                                       28


                                                                            SFW\ 2658203v5                                     9
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                 Desc
                                                                                                      Main Document    Page 10 of 33


                                                                        1                                     FOURTH CLAIM FOR RELIEF

                                                                        2                           (Avoidance and Recovery Of Fraudulent Transfer

                                                                        3                           Pursuant To 11 U.S.C. §§ 548(a)(1)(B) and 550(a))

                                                                        4            55.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                        5 contained in paragraphs 1 through 54 of this Complaint as though set forth in full.

                                                                        6            56.     Plaintiff is informed and believes, and based thereon alleges, that by virtue of the

                                                                        7 Transfer: (i) the Debtor was insolvent or became insolvent as a result of such transfer; (ii) the

                                                                        8 Debtor was engaged in or was about to engage in a business or a transaction for which her

                                                                        9 remaining assets were unreasonably small in relation to the business or transaction; or (iii) the
                                                                       10 Debtor intended to incur, or believed or reasonably should have believed that she would incur,
  A Professional Corporation




                                                                       11 debts beyond her ability to pay as they became due.
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12            57.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 548(a)(1)(B) and
                                                                       13 550(a) that the Transfer is avoided.

                                                                       14                                      FIFTH CLAIM FOR RELIEF
SulmeyerKupetz,




                                                                       15                                  (Recovery Of Fraudulent Transfer or

                                                                       16                             the Value Thereof Pursuant To 11 U.S.C. § 551)

                                                                       17            58.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                       18 contained in paragraphs 1 through 57 of this Complaint as though set forth in full.

                                                                       19            59.     Plaintiff is informed and believes, and based thereon alleges, that to the extent that

                                                                       20 Mr. Mai, DLMRT, and/or Mr. Duong are not the initial transferee of the Transfer, Mr. Mai,

                                                                       21 DLMRT, and/or Mr. Duong are the immediate or mediate transferee of the initial transferee of

                                                                       22 such transfer.

                                                                       23            60.     Plaintiff is informed and believes, and based thereon alleges, that to the extent that

                                                                       24 Mr. Mai, DLMRT, and Mr. Duong are the immediate or mediate transferees of the initial

                                                                       25 transferee of the Transfer, Mr. Mai, DLMRT, and/or Mr. Duong did not take such transfer for

                                                                       26 value and/or in good faith and/or without knowledge of the voidability of such transfer.

                                                                       27            61.     The Transfer is recoverable from Mr. Mai, DLMRT, and/or Mr. Duong as

                                                                       28 immediate or mediate transferees of the Transfer that the Debtor made to others with the actual


                                                                            SFW\ 2658203v5                                     10
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                 Desc
                                                                                                      Main Document    Page 11 of 33


                                                                        1 intent to hinder, delay or defraud her creditors, including, without limitation, those creditors who

                                                                        2 are listed in the Debtor’s schedules as holding undisputed claims or who have filed proofs of

                                                                        3 claim against the Debtor's estate.

                                                                        4            62.     To the extent the Transfer is avoided, Plaintiff may recover, for the benefit of the

                                                                        5 Estate, the Property, or, if the Court so orders, the value of the Property.

                                                                        6                                      SIXTH CLAIM FOR RELIEF

                                                                        7                    (For Preservation Of Transfer Avoided Under 11 U.S.C. § 551)

                                                                        8            63.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                        9 contained in paragraphs 1 through 62 of this Complaint as though set forth in full.
                                                                       10            64.     Plaintiff is entitled to an order and/or judgment preserving, for the benefit of the
  A Professional Corporation




                                                                       11 estate, the Transfer once avoided.
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12                                    SEVENTH CLAIM FOR RELIEF

                                                                       13                                                 (Alter Ego)

                                                                       14            65.     Plaintiff realleges and incorporates herein by reference each and every allegation
SulmeyerKupetz,




                                                                       15 contained in paragraphs 1 through 64 of this Complaint, as though set forth in full.

                                                                       16            66.     Plaintiff is informed and believes, and based thereon alleges, that Debtor is the

                                                                       17 director and Agent for Service of Process of DLMRT.

                                                                       18            67.     Plaintiff is informed and believes, and based thereon alleges, that DLMRT is

                                                                       19 manipulating the assets of the Debtor, including by making the Transfer, in order to avoid the

                                                                       20 payment of the Debtor's creditors.

                                                                       21            68.     At all times referenced herein, a unity of interest and ownership existed between

                                                                       22 the Debtor and DLMRT, such that the separateness of the Debtor and DLMRT has ceased or

                                                                       23 never existed and each is the alter ego of the other.

                                                                       24            69.     At all times referenced herein, the Debtor controlled, dominated, and operated

                                                                       25 DLMRT. The Debtor used DLMRT as a device in order to avoid liability to the Debtor's

                                                                       26 creditors.

                                                                       27

                                                                       28


                                                                            SFW\ 2658203v5                                     11
                                                                       Case 2:19-ap-01048-ER          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49               Desc
                                                                                                      Main Document    Page 12 of 33


                                                                        1            70.     Adherence to the fiction of the separate existence of the Debtor and DLMRT as a

                                                                        2 person and entity distinct from one another would permit an abuse of the corporate privilege and

                                                                        3 would sanction fraud or promote injustice.

                                                                        4            71.     Accordingly, Plaintiff prays for a judgment declaring that DLMRT is the alter ego

                                                                        5 of the Debtor and is jointly and severally liable for debts of the Debtor.

                                                                        6                                    EIGHTH CLAIM FOR RELIEF

                                                                        7                                     (Conspiracy To Commit Fraud)

                                                                        8            72.     Plaintiff realleges and incorporates herein by reference each and every allegation

                                                                        9 contained in paragraphs 1 through 71 of this Complaint, as though set forth in full.
                                                                       10            73.     By engaging in the conduct hereinabove alleged, Mr. Mai, DLMRT, the Debtor,
  A Professional Corporation




                                                                       11 and Mr. Duong conspired to commit fraud upon the Debtor's creditors by effectuating the
                               LOS ANGELES, CALIFORNIA 90071-1406
                                TEL 213.626.2311 • FAX 213.629.4520
                                  333 South Grand Avenue, Suite 3400




                                                                       12 Transfer, which resulted in a Transfer of the Property from the Debtor to an insider of the Debtor,

                                                                       13 in exchange for less than reasonably equivalent value.

                                                                       14            74.     Plaintiff is informed and believes, and based thereon alleges that Mr. Mai,
SulmeyerKupetz,




                                                                       15 DLMRT, the Debtor, and Mr. Duong were aware of the fraudulent nature of the Transfer, and

                                                                       16 each participated in acts that created and furthered the damage caused to Debtor's creditors by the

                                                                       17 Transfer.

                                                                       18            75.     By means of false, fraudulent and deceptive means, Defendants Mr. Mai, DLMRT,

                                                                       19 the Debtor, and Mr. Duong, converted to their own use the Property by way of the Transfer, to the

                                                                       20 detriment of the Debtor's creditors.

                                                                       21            WHEREFORE, Plaintiff respectfully prays for judgment against Defendants Mr. Mai,

                                                                       22 DLMRT, the Debtor, Mr. Duong, and each of them, as follows:

                                                                       23            ON THE FIRST CLAIM FOR RELIEF:

                                                                       24            1.      For a judgment that the Transfer is avoided under §§ 544(b) and 550(a) and/or

                                                                       25 providing any other remedy available under applicable law;

                                                                       26            ON THE SECOND CLAIM FOR RELIEF:

                                                                       27            2.      For a judgment that the Transfer is avoided under §§ 544(b) and 550(a) and/or

                                                                       28 providing any other remedy available under applicable law;


                                                                            SFW\ 2658203v5                                    12
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 13 of 33
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 14 of 33




                        EXHIBIT 1
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 15 of 33




                                                                         0014
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 16 of 33




                                                                         0015
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 17 of 33




                                                                         0016
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 18 of 33




                                                                         0017
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 19 of 33




                        EXHIBIT 2
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 20 of 33




                                                                         0018
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 21 of 33




                                                                         0019
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 22 of 33




                        EXHIBIT 3
              Case 2:19-ap-01048-ER                    Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                                        Desc
                                                       Main Document    Page 23 of 33
                                 State of California                                                  S
                                    Secretary of State
                              Statement of Information                                                                          FN27401
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                               FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
1. CORPORATE NAME                                                                                                        of the State of California
DLMRT CORPORATION INC.

                                                                                                                              JUN-13 2017


2. CALIFORNIA CORPORATE NUMBER
                                               C4030981                                                                   This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE


7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 ROSA DUONG             9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
 ROSA DUONG
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE
 9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 REAL ESTATE AND DEVELOPMENT.
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
06/13/2017             ROSA DUONG                                                  PRESIDENT

                                                                                                                                              0020
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
SI-200 (REV 01/2013)                                                     Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 24 of 33




                        EXHIBIT 4
              Case 2:19-ap-01048-ER                    Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                                        Desc
                                                       Main Document    Page 25 of 33
                                 State of California                                                  S
                                    Secretary of State
                              Statement of Information                                                                          FN27401
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.                                                             FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
1. CORPORATE NAME                                                                                                        of the State of California
DLMRT CORPORATION INC.

                                                                                                                               JUN-13 2017


2. CALIFORNIA CORPORATE NUMBER
                                                C4030981                                                                  This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE


7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     ROSA DUONG         9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 ROSA DUONG             9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
 ROSA DUONG
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE
 9567 GARVEY AVE SUITE 5, SOUTH EL MONTE, CA 91733
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 REAL ESTATE AND DEVELOPMENT.
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
06/13/2017             ROSA DUONG                                                  PRESIDENT
                                                                                                                                              0021
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
SI-200 (REV 01/2013)                                                     Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 26 of 33




                        EXHIBIT 5
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 27 of 33




                                                                         0022
                                                 6FDQQHGZLWK&DP6FDQQHU
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 28 of 33




                                                                         0023
                                                 6FDQQHGZLWK&DP6FDQQHU
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 29 of 33




                        EXHIBIT 6
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 30 of 33




                                                                         0024
                                                 6FDQQHGZLWK&DP6FDQQHU
Case 2:19-ap-01048-ER   Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49   Desc
                        Main Document    Page 31 of 33




                                                                         0025
                                                 6FDQQHGZLWK&DP6FDQQHU
         Case 2:19-ap-01048-ER                          Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                                      Desc
                                                        Main Document    Page 32 of 33
  B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                 (Instructions on Reverse)
 PLAINTIFFS                                       DEFENDANTS
ELISSA D. MILLER, Chapter 7 Trustee,              MIK H. MAI, an individual, DLMRT CORPORATION
                                                  INC., a California corporation, ROSA HUONG DUONG,
                                                  an individual, and PIER DUONG, an individual,
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
                                                  Please see attachment
Steven F. Werth (CA Bar No. 205434)
  swerth@sulmeyerlaw.com
SulmeyerKupetz
A Professional Corporation
333 South Hope Street, Thirty-Fifth Floor
Los Angeles, California 90071-1406
Telephone: 213.626.2311
Facsimile: 213.629.4520



PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
   Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
   Creditor              Other                                                      Creditor                Other
   Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT FOR (1) AVOIDANCE AND RECOVERY OF FRAUDULENT CONVEYANCE PURSUANT TO 11
U.S.C. §§ 544, 548, AND 550, (2) ALTER EGO, AND (3) CONSPIRACY TO COMMIT FRAUDULENT
TRANSFER
                                           NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                       61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
   FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91 -Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                             Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                      (continued next column)                                          if unrelated to bankruptcy case)
   Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                  Demand $ 1,800,000
Other Relief Sought
                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
        Case 2:19-ap-01048-ER                Doc 1 Filed 02/11/19 Entered 02/11/19 14:16:49                                Desc
                                             Main Document    Page 33 of 33
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
ROSA HUONG DUONG                             2:18-bk-21480-ER
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
CENTRAL DISTRICT                                                      LOS ANGELES DIVISION               HON. ERNEST M. ROBLES
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


/s/ Steven F. Werth



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
February 11, 2019                                                     Steven F. Werth




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




                                                                                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
